Citation Nr: 0922787	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-31 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of pension benefits in the amount of 
$4,158.00, and if so, whether there is entitlement to waiver 
of recovery of the overpayment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 decision by the Committee on 
Waivers and Compromises at the above Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to a waiver of recovery of an overpayment due to failure to 
file a timely request for such a waiver.

In February 2007, the RO received a hearing options form 
completed by the Veteran, indicating he wanted a 
videoconference hearing before the Board.  The hearing was 
scheduled for May 19, 2009, at the Waco RO.  However, the 
Veteran did not report for the hearing, and no request for 
postponement was received and granted prior to the hearing 
date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to 
appear for a scheduled hearing and no request for 
postponement is received, the claim is processed as though 
the request for hearing had been withdrawn.  Therefore, this 
case will be processed as though the request for a hearing 
was withdrawn, and the Board can now proceed to appellate 
review.  See 38 C.F.R. § 20.702(d). 

The issue of entitlement to waiver of recovery of the 
overpayment is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The Veteran was initially notified of an overpayment of 
non-service-connected disability pension benefits in 
September 2005.

2.  In September 2005, the Veteran submitted a statement that 
may be reasonably construed as an equitable claim for waiver 
of recovery of the overpayment.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his request 
for waiver of recovery of an overpayment of non-service-
connected disability pension benefits in the amount of 
$4,158.00 was timely filed.  38 U.S.C.A. § 5302(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 1.963(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of VA pension 
benefits.  In this regard, the United States Court of Appeals 
for Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving requests for 
waiver of recovery of overpayments, pointing out that the 
statute at issue in such cases is not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws amended by the 
VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA and its implementing regulations are not 
for application in this matter.

In any event, the RO, in the June 2006 Decision on Waiver 
Indebtedness, in an accompanying letter and in a subsequent 
SOC issued in September 2006, explained to the Veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim. 


II.  Timeliness of Waiver Application

The threshold question to be answered is whether the Veteran 
filed a timely request for waiver of recovery of an 
overpayment of pension benefits in the amount of $4,158.00.

Under the applicable criteria, a request for waiver of 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness by VA 
to the debtor.  The 180-day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the Veteran was awarded pension in a January 
2005 rating decision.  In July 2005, he informed VA via 
telephone that he had begun receiving monthly payments from 
the Social Security Administration (SSA) beginning in 
February 2005.  Thereafter, because the SSA award must be 
counted against a VA pension award, the RO changed the 
Veteran's benefit payments from non-service-connected pension 
to service-connected disability compensation benefits at his 
30 percent rate, effective March 2005, as the latter was the 
greater benefit.  A letter was sent to the Veteran in August 
2005 advising him of the reduction in his overall monthly 
rate of benefit payments.    

In September 2005, VA sent the Veteran a letter explaining 
that, due to the change in his VA benefits entitlement 
effective from the commencement of his SSA payments, he had 
received an overpayment in the amount of $4,158.00.  Thus, he 
was advised that his VA benefits would be withheld, beginning 
in December 2005, until the overpayment was recouped.

The June 2006 decision on appeal denied waiver of recovery of 
the overpayment after receiving a request for a waiver from 
the Veteran in May 2006, on the stated basis that the request 
for waiver had been received more than 180 days after the 
notice of the overpayment was sent in September 2005.  The RO 
noted that the Veteran had contended in his May 2006 request 
for waiver that he had previously filed requests for a waiver 
in January and March 2006, but had not received a response 
from VA.  

Review of the record, however, reveals a letter from the 
Veteran, stating that he could not pay the balance of the 
overpayment, received by the VA Debt Management Center in 
September 2005, well within the 180-day time period within 
which he had to file a request for a waiver of recovery of 
the overpayment.  While the Veteran's September 2005 letter 
did not explicitly request a waiver of the overpayment, the 
Board applies the benefit-of-the-doubt rule in favor of the 
Veteran and finds that the letter reasonably should be 
construed as a valid request for a waiver.  See 38 C.F.R. § 
3.102 (2008); see also 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  For these reasons, the Board finds that the 
Veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,158.00 was filed in a 
timely manner, thus leaving the merits of the waiver request 
to be adjudicated.


ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,158.00 was timely and, 
to that extent only, the appeal is granted.


REMAND

Because the Veteran's request for waiver of pension 
overpayment was previously denied as untimely received, in 
light of the Board's finding of timeliness of request for 
waiver of the recovery of the overpayment in the current 
appeal, the issue of entitlement to waiver of recovery of 
overpayment of pension benefits in the amount of $4,158.00 is 
remanded for initial adjudication of the waiver claim.  
Although some of the assessed overpayment in question may 
have been recouped since the initial assessment of the 
overpayment amount, in accordance with Franklin v. Brown, 5 
Vet. App. 190 (1993), VA should consider the question of 
waiver of the entire overpayment in the calculated amount of 
$4,158.00.

Accordingly, the case is REMANDED for the following action:

1.  After performing all necessary 
development, the RO or the Committee on 
Waivers and Compromises at the RO should 
consider all of the evidence of record and 
adjudicate the Veteran's timely received 
claim for waiver of recovery of an 
overpayment of pension benefits in the 
amount of $4,158.00.  A formal, written 
record of the RO or Committee's decision 
should be prepared and incorporated into 
the claims folder.

2.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
Statement of the Case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.  This document 
should further reflect detailed reasons 
and bases for the decisions reached.  The 
appellant should be given an opportunity 
to respond.  Thereafter, the claims folder 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


